Citation Nr: 0510533	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to August 
1970 and from September 1971 to July 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied a claim for service connection for PTSD.  In 
March 2003, a Decision Review Officer with the RO also denied 
the claim.  In November 2004, the veteran testified at a 
hearing before the Board that was held at the RO in Waco.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
veteran when further action is required on his part.


REMAND

In the opinion of the Board, additional development is 
necessary in this case.

The veteran served on active duty in the United States Army 
from April 1963 to August 1970 and in the United States Air 
Force from September 1971 to July 1974, including a period of 
service from August 1965 to March 1967 in the Republic of 
Vietnam during the Vietnam War.  Service personnel records 
show that his military occupational specialties were a water 
supply specialist in the Army and an aircraft electrical 
repairman technician in the Air Force.    

He underwent psychiatric consultation in July 1969 after 
frequent episodes of anxiety and depression, as well as 
several internal conflicts; in addition to the anxiety and 
depression, he reported that his personality had been 
changing in the past five months.  It was noted that he had 
been married two and half years and had a three-month old 
son; he had been having some marital difficulties for the 
past five months.  

The diagnosis was situational marital difficulties; although 
he and his wife were referred to group therapy, they did not 
appear for the appointment.  In August 1973, in connection 
with disciplinary proceedings, the veteran was referred to 
counseling; family problems and inability to cope with 
problems were listed.

The veteran contends that he now suffers from PTSD, based on 
several reported stressors: (1)  Being in witnessing the 
wounding of a fellow soldier (Fred Sanford or Sandford) due 
to "friendly fire" in January 1966 at An Khe while 
stationed in a combat zone in Vietnam; (2) seeing numerous 
civilian deaths while stationed in Quy Nhon; (3) seeing the 
death of a Vietnamese boy who killed himself with a grenade 
while he was in transit to Phu Kat in 1966; (4) being caught 
in a July 1969 "sting" operation involving drugs; and (5) a 
1973 car accident in service.

VA treatment records from 2002 and 2003 reflect treatment for 
various conditions, including PTSD.  He was admitted to a VA 
psychiatric clinic in August 2003 to rule out PTSD and assess 
appropriate medication.  He reported waking up at night 
because of Vietnam-related nightmares, with exaggerated 
startle response, flashbacks, and intrusive memories.  He 
reported having been told that he was a paranoid 
schizophrenic in 1973 just prior to separation from service.  
The diagnosis was PTSD with sleep deprivation syndrome and 
alcoholism.

According to a January 2004 VA PTSD examination, the veteran 
reported several in-service stressors, including a car 
accident in 1973 and seeing the deaths of mainly civilians 
who had been chained to machine guns that fired until the 
civilians were dead.  He also reported a post-service 
stressors: he witnessed the shooting death of a woman outside 
of a store in Texas.  The examiner stated that the veteran 
endorsed the full constellation of PTSD, primarily 
disillusionment, demoralization, affective sensitization and 
blunting, as indicated by guilt regarding the shooting death 
of the woman in Texas.  The PTSD symptoms were very mild, but 
symptoms of anxiety and depression were there.  

Diagnoses included alcohol dependence, mild chronic PTSD, and 
mood disorder secondary to substance use; he also had 
antisocial personality traits that did not constitute a full 
disorder.  The examiner also opined that due to the pre-
existing personality traits and alcohol dependence, it was 
less likely as not that the mild PTSD was related to the car 
accident as opposed to the Vietnam service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2004) (i.e., the diagnosis must comply 
with the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders, 1994 (DSM-IV)); credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. §§ 3.304(f), 4.130 (2004); 
see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2004); see also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other probative evidence supporting his 
allegations.  See Zarycki, 6 Vet. App. at 98.

In this case, the veteran's Department of Defense Form 214 
(DD Form 214) from his Army service, including his Vietnam 
service, show that he served as a water supply specialist 
with HHC (WCWITO) 249th Engineers Battalion (Const).  These 
records also show that he served in Vietnam from August 1965 
to March 1967.  Also, his service records also show that he 
was awarded various medals, but none of them is indicative of 
combat per se.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  So as 
previously mentioned, if his combat status is not confirmed, 
as in this case, official service records or other credible 
supporting evidence must objectively verify his stressors.  
See Cohen, 10 Vet. App. at 142; see also Doran v. Brown, 6 
Vet. App. 283, 288-291 (1994); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-medical examination.  Moreau, 9 Vet. App. at 
396.  This means that "other credible supporting evidence 
from any source" must be provided.  Corroboration of every 
detail of a claimed stressor, including the veteran's 
personal participation, is not required; rather, a veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The Board notes that all possible corroboration of two of the 
veteran's reported stressors have been completed: the 1966 
grenade death of a Vietnamese boy and the 1973 car accident.  
The former incident cannot be further corroborated, since the 
veteran has indicated that he was alone when he witnessed the 
incident and since the veteran has not indicated that any 
other individuals have knowledge of this incident.  The 
record has already amply corroborated the latter incident; 
the service medical records show that the veteran was in fact 
involved in a car accident in 1973.  

With regard to the other stressors, on remand, the RO should 
request that the veteran specify more precise dates (month) 
for the 1966 friendly fire incident and for the participation 
in combat while serving as a water supply specialist in 
Vietnam.

The RO should then submit these two alleged remaining 
stressors to the United States Armed Services Center for 
Research of Unit Records.  (As noted above, corroboration of 
the other two reported stressors is not feasible or 
necessary.)  

The Board also notes that it appears that the VA does not 
have a complete set of the veteran's service personnel 
records in the claims folder.  It appears that the veteran's 
service personnel records from his Air Force service have 
been obtained.  However, his service personnel records from 
his Army service are not of record here.  These records would 
be helpful, especially insofar as they may describe the 
veteran's Army assignments, any campaigns, or any other 
incidents relating to claimed combat duty.  On remand, 
therefore, the RO should ensure that the veteran's Army 
service personnel records are obtained.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail and 
information, especially a more precise 
date or range of dates and places for 
two alleged stressors: the 1966 friendly 
fire incident involving Fred 
Sanford/Sandford; and specific dates of 
combat service in Vietnam.  

2.  The RO should obtain a complete set 
of the veteran's service personnel 
records, including all personnel records 
from his service in the Army and in the 
Vietnam War that do not appear to have 
been associated with the claims folder 
yet and that will relate to his unit 
assignments, duties, any campaigns, etc.    

3.  Thereafter, the RO should request 
that the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150, provide any 
additional information that might 
corroborate two of the veteran's alleged 
stressors: the 1966 friendly fire 
incident involving Fred 
Sanford/Sandford; and the veteran's 
participation in combat while stationed 
in Vietnam between August 1965 and March 
1967.  The USASCRUR also should furnish 
the unit history for the unit the 
veteran was assigned to while in Vietnam 
and any available information regarding 
the operations listed in the veteran's 
service records.

4.  The RO should then readjudicate the 
claim for service connection for PTSD in 
light of any additional evidence 
obtained.  If the RO decision remains 
adverse to the veteran, the RO should 
send the veteran and his representative 
a supplemental statement of the case and 
the appropriate opportunity for response 
thereto.  Then, the case should be 
returned to the Board for its review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


